Sykes, J.,
delivered the opinion of the court.
This suit was instituted in the chancery court of the First district of Tallahatchie county by Wirt Adams, the then revenue agent of the state, and was after-wards revived in the name of Stokes v. Robertson, the present revenue agent. The bill was filed for the purpose of collecting from the defendant, the appellee here, certain alleged delinquent taxes claimed to be due and owing by the defendant to the municipality of Charleston, Miss., for taxes for the year 1911. The cause was tried in the court below upon bill, answer, and agreement of counsel. The chancellor rendered a decree dismissing the bill, from which decree this appeal is prosecuted by the revenue agent.
The material facts in the case are not disputed, and are in substance as follows: On the 2d day of May, 1911, an ordinance was passed by the municipal authorities of the town of Charleston, becoming effective a short time thereafter, contracting the municipal limits so as to exclude therefrom the mill and plant of the appellee company, consisting of both real and personal property. Prior to this ordinance and on February 1st of that year, this property of the appellee was within the municipal limits of Charleston. The municipal assessment and levy of taxes were both made after the above municipal ordinance had become •effective. This assessment was made by copying the •county assessment rolls as provided by law.
The only question presented to this court for determination is whether or not the appellee is liable for municipal taxes for the year 1911 on its property -which, was included within the municipal limits on *542and before tbe 1st day of February, 1911, and which was excised or excluded from these limits before the assessment and levy of these taxes.
It is the contention of the appellee that, since the property was not within the municipal limits when the taxes were assessed and levied, then the .municipal .authorities had no jurisdiction over the property, and therefore that no liability f.or these taxes accrued against the owner of the property. This question is thus tersely and aptly expressed in the brief of one of the able counsel for appellee:
‘ ‘ Reduced to its simplest form, our contention is that the municipal authorities had no jurisdiction over the res — the thing sought to be taxed — when the imposition of the tax was made. ’ ’
The contention of the appellant is that the liability for taxes under our laws is fixed as of February 1st. The question here presented has not been expressly decided heretofore by this court. In considering it, it is well to briefly review some of the laws relating to this question. Section 4257 of the Code of 1906 provides that:
“All taxable property brought into the state or acquired or held by any person before the first day of February, shall be assessed, and taxes thereon paid for the current year.”
Section 4258 provides that every person shall be assessed in the county and in the municipality in which he resides at the time of the assessment, and that real property and personal property shall be assessed in the county in which the same may be on the 1st day of February of the current year. Section 4264 requires persons when called upon to make out and deliver to the assessor a list of taxable personal property possessed on the 1st day of February. Section 3317 of the Code confers upon municipalities the power, among other things, to levy and collect taxes upon *543all property taxable according to the laws of the state. Section 4255 of the Code provides that:
“All taxes assessed shall be a lien upon and bind the property assessed, from the first day of February of the year in which the assessment shall be made.”
It is clearly the scheme of' taxation in this state, as enunciated by the above sections of the Code, that all assessments of property shall, be made ’as of February 1st of that year. The question to be answered by the taxpayer is: What property did you own on the 1st day of February 'of this year? The liability of the property to taxation attaches on February 1st. The liability of the owner of property on February 1st is to pay taxes on all property owned by him on this date. LTntil the levy and assessment have been made, the amount of these taxes has not been ascertained, but the liability of the owner to pay these taxes exist, subject to the assessment and levy, which are made at a later period. The liability of the owner for these taxes and of the property to be taxed is fixed by the situs of the property on the 1st day of February. The power of the municipality to tax this property accrued on February 1st because the property was within its jurisdiction or municipal limits at that time. The contention of the learned counsel for appellee that because the property itself is moved beyond the jurisdiction of the municipality before the tax is collected, and for this reason that the municipality is powerless to enforce a lien for taxes, prevents the city- from collecting from the owner the amount of these taxes as a debt, is unsound, because the liability for this debt accrued against the owner of the property on February 1st. The amount of the debt was not made certain or ascertained until the assessment and levy were, made. Section 4257, above quoted, makes it the duty of the assessor to assess all taxable property within the state as of the 1st day of February, ana -also 'provides that the owner of same on that date must *544pay taxes on it for that current year. This section of the Code makes the owner liable for the taxes on all property owned by him on February 1st. The amount of these taxes has to be ascertained by an assessment and levy, but nevertheless the liability exists from the above date. This question was settled by this court in the case of Vicksburg Waterworks v. Vicksburg Water Supply Co., 80 Miss. 68, 31 So. 535. In that case the appellee entered into a contract of sale of certain property before the assessment and levy of taxes were made. The contract provided that all the liabilities of the appellee company should be paid by it. The contract was consummated before the assessment and levy of taxes. The appellant company paid the taxes on the property and then filed suit against this appellee to recover the amount of the same. The appellee demurred to the declaration, claiming that these taxes were not a liability at the time of the consummation of the sale. In rendering the opinion of the court on this question, Judge Calhoon said:
“The contention of the appellee is that the lien for taxes fixed as of February 1st of each year by the statute was not a ‘liability’ which it was required to ‘liquidate or provide for’ under the contracts. We think that it was. True it is that the ámount of the ‘liability’ was not ascertained until the following September by the authorized authorities, but the ‘liability’ was there, to relate back by law to the 1st of February.’ ’
It is essential that there should be a certain date fixed by law for the taxation of property, and our laws have fixed his date, as February 1st. The inquiry directed to persons is: What property did you own on that date? The assessment by the assessor and the tax levy are made later on in the year. As is said in the opinion of the court by Judge Truly in the case of Gerard v. Duncan, 84 Miss, on page 734, 36 So. on page 1035 (66 L. R. A. 461):
*545“The property is assessed for purposes of taxation to the person legally holding the same on' the 1st day of February annually.”
Counsel for appellee rely upon the case of Deason v. Dixon, 54 Miss. 585. The Dixon Case, however, holds that the authority of a tax collector is limited to his district, and that he cannot sell property for delinquent taxes which has been excised from his territory. This case, however, holds that, because the tax collector cannot sell the property for the delinquent taxes, yet these taxes are a debt against the owner of the property and may be collected from him. We thoroughly agree with the principle therein enunciated. In tbe case M bay a municipal tax collector of Charleston cannot sell the excised property, but his inability to enforce this lien in no wise releases the owner of the property from taxes due therer'n. Tbe case of McHenry Baptist Church v. McNeal, 86 Miss. 22, 38 So. 195, holds that property which' was not exempt from taxation on February 1st, and which was sold to the appellant in August, before the assessment and levy of taxes were made, was' not exempt from taxation for that year, despite the fact that property owned by the church was exempt from taxation. In its opinion the court says: “Under our fiscal laws, taxes for each current year attach on the 1st day of February.” The converse of this question has been several times decided by this court. In the case of City of Gulfport v. Todd. 92 Miss 428, 46 So. 541, the court held that, where a municipality extended its limits after the 1st day of February, the property thus taken in was not subject to municipal taxes for that year. In the case of Wildherger v. Shaw, 84 Miss. on page 444, 36 So. on page 539, the court held that:
“Lands bought from the state on February 2d of any year are no more taxable for that year than are lands bought on January 31st of the next "year. February 1st is the day which fixes liability to taxation.”
*546Since the property was subject to taxation on February 1st, then the liability of the owner of the property to pay the taxes for that year attached on that day. The property may be removed from the municipality or from the state the very next day, but this in no wise affects the liability of the owner for the taxes which accrued the day before. Endless confusion would otherwise follow. A man might own a thousand head of fine cattle on the 1st day of F'ebruary, keep them until the day before his taxes were assessed, remove them from the state, and thus claim that he owed no taxes on these cattle, because they were beyond the jurisdiction of tlie, municipality or of the state, on the day the assessment was actually made. Or he might have the cattle in Hinds county on February 1st, and then drive them over into Banldn county before the assessment was made, and thereby escape liability for taxes for that year. This result would follow if the contention of the appellee in this case were sound.
It therefore follows that the appellee in this case is liable for the municipal taxes here sued for. The ca~e is therefore reversed and remanded to be proceeded with in accordance with this opinion.
Reversed end remanded.